United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baker, LA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-0057
Issued: February 14, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On October 17, 2016 appellant filed an appeal of a September 2, 2016 decision of the
Office of Workers’ Compensation Programs (OWCP).
The appeal was docketed as
No. 17-0057.
On a prior appeal, the Board remanded the case to OWCP.1 The Board noted that “the
evidence of record clearly indicated that an employment incident occurred on January 15, 2013.”
The question was the specific details of the incident. Appellant had reported that she had picked
up a tray of mail, began dropping it and both she and the mail fell to the ground. In later
statements she alleged that she did not fall, but stumbled backward. Appellant’s supervisor was
a witness to the incident and reported that appellant did not pick up a tray of mail, but it was
handed to appellant and the supervisor never let go of the tray. The supervisor indicated that the
tray slowly went to the ground and appellant then backed away.
The case was remanded to OWCP to properly make findings the specific details of the
January 15, 2013 employment incident. Then the medical evidence of record could properly be
reviewed to determine if appellant had established an injury causally related to the employment
injury.
The September 2, 2016 OWCP decision fails to make the necessary findings as directed
by the Board. OWCP finds that the supervisor’s statement is more credible, but then OWCP
1

Docket No. 15-1781 (issued December 21, 2015).

holds that an incident is not established, and there is no review of the medical evidence. The
proper analysis, as the Board explained, would be to accept that a January 15, 2013 incident had
occurred as described in the witness statement, and then review the medical evidence. A finding
that no incident is established would be proper when there are such inconsistencies in the
evidence that it is not clear what occurred at work.2 If it is not clear what happened, there is no
way to assess whether a medical report had an accurate history of injury.3 In this case the only
question was precisely how appellant had handled the tray of mail. By finding that the
supervisor’s description of the incident was more credible, OWCP has found that a January 15,
2013 incident occurred as described by the supervisor.
It is a well-established principle that OWCP must make proper findings of fact and a
statement of reasons in its final decisions.4 The case will be remanded to OWCP to properly
make a finding that a January 15, 2013 incident occurred, and review the medical evidence to
determine if an injury causally related to the January 15, 2013 employment incident was
established. After such further development as is deemed necessary, it should issue an
appropriate decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 2, 2016 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: February 14, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
2

See, e.g., D.L., Docket No. 13-0974 (issued August 14, 2013); Clarice J. Sanchez, Docket No. 05-0379 (issued
September 13, 2005).
3

A medical report must have an accurate history of the employment incident. See D.T., Docket No. 14-2024
(issued June 24, 2015).
4

See Arietta K. Cooper, 5 ECAB 11 (1952); 20 C.F.R. § 10.126.

2

